Citation Nr: 0305152	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  98-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from December 1967 to December 
1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the RO.  

The Board remanded the case to the RO for additional 
development of the record in March 1998.  

Additional development was also undertaken by the Board in 
September 2002, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  



FINDINGS OF FACT

1.  During service, the veteran likely saw combat with the 
enemy in the Republic of Vietnam.  

2.  One of the veteran's claimed stressors of losing close 
buddies in a non-hostile helicopter crash is supported by 
credible evidence.  

3.  The veteran is shown to have a clear diagnosis of PTSD 
that likely is related to combat experiences that happened in 
service.  



CONCLUSION OF LAW

The veteran's disability manifested by PTSD is due to disease 
or injury that was incurred in active wartime service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand. There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The 
record contains sufficient information and opinions to decide 
the claim for service connection for PTSD.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  


II.  Service Connection for Claimed PTSD

A.  Factual Background

A careful review of service medical records shows that, at 
the time of the veteran's enlistment examination in November 
1967 and at separation in November 1970, he was noted to have 
normal neurological and psychiatric systems.  

The veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was that of a helicopter 
repairman.  He served in the Republic of Vietnam from 
September 1968 to September 1969.

The veteran was awarded the National Defense Service Medal, 
the Vietnam Service Medal with 2 Bronze Stars, the Vietnam 
Campaign Medal with 1960 Device, the Army Commendation Medal, 
the Vietnam Cross of Gallantry with Palm, the Aircraft 
Crewman Badge, and the Bronze Star Medal.  He also received a 
Sharpshooter (M-14, M-16) and two Overseas Bars.  

The service department records show that the veteran was 
medically qualified to perform duty as an "Aerial Gunner" 
in October 1968.  

In a statement submitted by the veteran in September 1997, 
the veteran described events that he experienced in Vietnam, 
including more than 300 hours in flying missions as a door 
gunner with the 101st Airborne Division.  The veteran listed 
the names of three individuals who had served with him:  one 
individual was listed as killed in action in August 1969, and 
the other two individuals were listed as missing in action.  

A report of VA examination in February 1998 showed a 
diagnosis on Axis I of anxiety disorder, not otherwise 
specified.  The examiner noted that the veteran had a number 
of symptoms of PTSD, but did not meet the criteria.  

In August 2000, the veteran's representative submitted 
additional information, associated with records of the 
"Vietnam Veterans Memorial Wall," that confirmed a non-
hostile death in a helicopter crash in August 1969 of an 
individual who had served with the veteran.  

The VA clinical notes dated in January 2002 suggested a 
diagnosis of PTSD.  

The veteran underwent a VA examination in December 2002.  He 
reported his experiences in Vietnam, including flying all 
over Vietnam as a door gunner, and the medals he received.  
He noted no physical injuries in Vietnam.  

After his discharge from service, the veteran worked for a 
company and attended machinist school.  He reportedly was not 
able to tolerate the stress and pressure, and he lost the 
job.  

The symptoms of PTSD reported included those of nightmares, 
inability to deal with other people, poor sleep, mood swings, 
and anger.  He reported specific dreams of military service-
including body bags, dead bodies, and soldiers screaming for 
help.  

Upon examination, the veteran was neatly groomed, and 
oriented times three.  He denied auditory and visual 
hallucinations.  There was no evidence of delusions.  His 
short and long term memory skills were within normal limits.  
He maintained good eye contact throughout the examination.  
He admitted to a sad mood at times, and denied suicidal or 
homicidal ideation.  

The veteran admitted to feelings of worthlessness and anger.  
His voice was well modulated, and his rate of speech was 
within normal limits.  His affect was flat and constricted.  
He showed no emotion during the examination.  

The diagnosis was that of PTSD, chronic, moderate to severe.  
A GAF (Global Assessment of Functioning) score of 48 was 
assigned, indicative of serious impairment in social and 
occupational functioning.  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
32 (4th ed.) (1994) (DSM-IV).  

The examiner commented that the veteran met the criteria for 
PTSD, in that he had spent 12 months in Vietnam fearing for 
his life on a daily basis and had witnessed the violent 
deaths of many soldiers.  It was also the opinion of the VA 
examiner, that it was more likely than not, that the 
veteran's PTSD was directly related to his Vietnam combat 
experience.


B.  Legal Analysis  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The provisions of 38 C.F.R. § 3.304(f) govern service 
connection for PTSD.  This regulation was revised effective 
on March 7, 1997.  See 64 Fed. Reg. 32807 (June 18, 1999). 

Under the current (revised) version of 38 C.F.R. § 3.304(f), 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
combat, then in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b).  

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  

Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

In this case, the service department records show that the 
veteran was awarded, among others, the Army Commendation 
Medal and the Bronze Star Medal. These awards may denote the 
veteran's individual participation in combat.  

The December 2002 VA examination clearly shows that the 
veteran has a diagnosis of PTSD.  

As to a medical opinion on nexus, the VA examiner found that 
it was more likely than not that the veteran's PTSD was 
related to his Vietnam combat experience.  Specifically, the 
VA examiner noted the veteran's witnessing the violent deaths 
of many soldiers and his losing five buddies where were close 
to him, as reported by the veteran.  

For purposes of establishing a link between current symptoms 
and an in-service stressor, it is the Board's opinion that 
the evidence of record tends to show a causal nexus.  See, 
e.g., Hodges v. West, 13 Vet. App. 287, as amended (2000).  

Likewise, service department records corroborate the 
veteran's statements that he served as a helicopter gunner, 
and his claimed stressor of witnessing the death of many 
soldiers is consistent with the circumstances, conditions, or 
hardships of the veteran's service.  See 38 U.S.C.A. 
§ 1154(b).  

Additional records document the death of a soldier, who had 
been identified by the veteran, in a non-hostile helicopter 
crash.  The Board finds that these records satisfy the 
requirements of the regulation.  

Having found sufficient evidence in the record to satisfy the 
requirements of 38 C.F.R. § 3.304(f), the Board finds the 
evidence to be in favor of the veteran's claim for service 
connection.  

Accordingly, service connection for PTSD is warranted in this 
case.



ORDER

Service connection for PTSD is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

